Citation Nr: 1549229	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  04-06 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, with lower extremity neuropathy.

2.  Entitlement to service connection for a cervical spine disability, with upper extremity neuropathy.

3.  Entitlement to ratings for migrainous vertigo in excess of 10 percent prior to April 7, 2010 and in excess of 30 percent from that date.

4.  Entitlement to a rating in excess of 10 percent for right groin iliopsoas muscle pull.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae prior to August 25, 2012 and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to January 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2002 and April 2008 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The August 2002 rating decision granted service connection for right iliopsoas muscle groin pull, rated 10 percent, and for pseudofolliculitis barbae, rated 0 percent.  In August 2009 and January 2012, the Board remanded these matters for additional development of the record.  A June 2014 decision review officer decision increased the rating for pseudofolliculitis barbae to 10 percent, effective August 25, 2012.  The Veteran continues to disagree with the ratings assigned for the right groin pull and pseudofolliculitis barbae.

The January 2012 Board decision also denied service connection for a hernia, resolving that matter.  

The matter of the ratings for migrainous vertigo is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current low back disability (with lower extremity neuropathy) is related to his service.

2.  A cervical spine disability was not manifested in service; cervical arthritis was not manifested in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's neck disability (with upper extremity neuropathy) is related to his service.

3.  The Veteran's right groin pull is manifested by tenderness and is not more than moderate in severity.

4.  Prior to August 25, 2012, the Veteran's pseudofolliculitis barbae was not shown to be more than slight; from that date is shown to be manifested by one (but not more) characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability with lower extremity neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Service connection for a cervical spine disability with upper extremity neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

3.  A rating in excess of 10 percent for right groin iliopsoas muscle pull is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code (Code) 5316 (2015).

4.  A compensable rating for pseudofolliculitis barbae prior to August 25, 2012, and a rating in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 Code 7800 (as in effect before and after August 30, 2002, and effective October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February and May 2002, February 2004, and August 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent Social Security Administration, private and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
The Veteran's STRs show that in April 1980 he was seen for back complaints.  He stated he slipped "off the head and fell the rear end" 10 days.  He denied any history of a back injury or treatment.  Examination found stiffness of low back muscles.  There was no spasm or discoloration, and range of motion was stable.  The assessment was muscle sprain.  The spine was normal on the service separation examination in December 1981.  

Private medical records show the Veteran underwent a CT scan of the lumbar spine in September 1986.  The clinical history noted he had lifting low back injuries in July 1984 and June 1986.  The findings were suspicious for early herniated nucleus pulposus at L5-S1.  In September 1988, it was noted that another physician apportioned 25 percent of the Veteran's back problem to a 1984 injury and 75 percent to a 1986 injury.  In October 1991, the Veteran complained of neck and diffuse back pain following a motor vehicle accident that day.  There was no pertinent past medical history.  The assessment was acute neck/back strain.  

In April 1992, a private physician noted that the Veteran sustained a back injury at work in December 1991.  It was noted that he worked as a mechanic for an airline.  It was noted that in December 1991, he picked up a chair at work and noticed an increase in his low back pain.  He had symptoms of low back pain from an injury sustained in an automobile accident in November 1991.  

In January 1993, a private physician noted he examined the Veteran in November 1992.  The Veteran stated he hurt his back lifting at work in 1982.  It was noted he had a long history of difficulty with his neck and back.  It appeared he had initially sustained a spine injury in a work-related incident and received a disability rating following that incident.  It was also noted that he sustained an injury in October 1983 and received some physical therapy off and on, and in 1989 or 1990 received a permanent disability rating for his lower back.  The diagnoses were chronic cervicothoracic strain and lumbar strain with radiation.  

In September 1993, the Veteran stated he had a low back injury in 1991 and had experienced recurrent problems with his back since then.  It was noted he had worked most of his life as a mechanic.  

VA outpatient treatment records show that in March 2000, the Veteran reported that he sustained lower back injuries at work in 1991 and 1996.  

On May 2002 VA spine examination, the Veteran reported he injured his low back lifting in service.  It was noted he had multiple re-injuries to the back following service.  He stated his right groin still bothered him when he lifted his leg.  He indicated the symptoms were mild, but persistent.  He also indicated the symptoms of pseudofolliculitis barbae persisted.  Examination found no active pseudofolliculitis barbae.  There were multiple small scars that were barely visible, non-deforming and non-tender.  There was tenderness over the right iliopsoas, which increased when the Veteran raised his leg.  The diagnoses were chronic low back pain, neck numbness and tingling in the upper extremities, groin pull, right iliopsoas and pseudofolliculitis barbae.  The examiner reviewed the record and stated that the Veteran's low back pain was more likely than not musculoskeletal. He opined that the neck symptoms were more likely than not due to degenerative joint disease in the cervical spine and were not related to service.  He commented that the Veteran's pseudofolliculitis barbae was very mild and non scar producing. 

In September 2003, a private physician noted that voluminous medical records showed the Veteran had had numerous back injuries in the past, starting in service and continuing through several employers.  

In February 2004, a private chiropractor stated he first saw the Veteran in December 2003 for neck and back pain and discomfort in the right groin.  The Veteran reported the right groin pain was constant and related to his physical activities.  The diagnoses were cervical syndrome, cervical sprain/strain, thoracic sprain/strain and lumbar sprain/strain.  The examiner stated the Veteran's symptoms were consistent and related to the 1980 injuries.  

On May 2005 VA examination, the examiner reviewed the record, and noted that STRs showed the Veteran was treated for a low back muscle sprain on one occasion and that there were no other visits for back or neck complaints in service.  She noted the initial postservice medical documents [pertaining to such disability] were from a private physician and indicated the Veteran was being treated for a work-related low back injury.  The VA examiner summarized additional private records that all cited work related back injuries.  She noted the Veteran's report of a back injury in a fall in the shower aboard a ship.  He stated he was stepping out of the shower, slipped on a wet floor, fell backwards and struck his entire back and head against the tile floor and shower.  He also stated he was lifting a heavy object and "pulled his back out."  He stated he was seen for back complaints on the ship multiple times.  When asked to explain why there were no records (of the multiple visits), he stated they had been misplaced.  Examination of the right groin showed diffuse abdominal wall tenderness along the inguinal ligament, and in the proximal thigh musculature bilaterally.  Hip flexion was to 45 degrees, extension was to 30 degrees, internal rotation was to 30 degrees and external rotation was to 45 degrees.  All motions were painful.  With repetitive use, hip flexion would be expected to diminish to about 30 degrees with no specific decrease in other planes and no additional functional impairment due to instability, weakness, lack of endurance or incoordination.  The diagnoses were chronic lumbosacral sprain and right groin strain.  The examiner commented that the low back disability was less likely than not secondary to service.  She stated there was no evidence the Veteran had a recurring back condition after the acute episode documented in service.  She noted that the medical records generated more proximate to the events in question repeatedly fail to reference any injury occurring during service as a cause of back pain prior to the occupational injuries for which the Veteran received extensive treatment.  

On November 2007 VA examination, the Veteran reported his groin condition was getting worse.  He stated it flared up many times per day if he walked more than 1/4 of a block, if he sat for longer than 15 minutes, or if he drove even short distances.  He took medication for pain.  He reported the right groin swelled up at times.  He also noted he had red bumps on his face after shaving.  Examination showed tenderness to palpation of the right groin as well as upon palpation of the right lower quadrant, without rebound or guarding.  There was no swelling.  Right hip flexion was to 50 degrees.  There was no loss of excursion after three repetitions.  There were small, raised lesions on each side of the Veteran's face.  They were very slightly raised lesions.  The lesions ranged from two to four millimeters by two millimeters.  The lesions were slightly tender, but not red.  They were not inflamed.  There was no oozing.  The lesions affected less than one percent of total body surface and less than two percent of exposed areas.  There were a few scars.  These were hyperpigmented, but very mild.  There were three slightly raised lesions on the neck that were tender to touch.  All lesions were non-disfiguring.  The impressions were right groin pull with chronic iliopsoas muscle strain and pseudofolliculitis barbae, with mild residual scarring.  
March 2008 a private facility cervical spine X-rays showed degenerative spondylosis; lumbar spine X-rays also showed degenerative spondylolysis.  

On April 2010 VA examination, the Veteran reported his right thigh and groin pain was constant.  He stated he was on medication for pain.  Examination showed no swelling or atrophy of the right leg or thigh.  There was tenderness to palpation of the right groin and anterior right inner thigh affecting Muscle Group 16, or the iliopsoas muscle.  There was no erythema or inflammation of the muscle.  Right hip flexion was to 40 degrees, extension was to 20 degrees, adduction to 5 degrees and abduction to 20 degrees.  Internal and external rotation were to 5 degrees.  The Veteran complained of pain in the right groin with these motions.  Otherwise, after three repetitions of the right hip, there was no loss of excursion due to pain, fatigue, weakness or lack of endurance.  The impression was chronic right groin pull, with chronic sprain of Muscle Group 16.  

On April 2010 VA dermatology examination, the Veteran stated he gets razor bumps on his face whenever he shaves.  He said treatments irritated his face too much.  He was not using any medication for the condition.  Examination showed the Veteran had approximately 20 papules that measured 1 millimeter over each of his lateral cheeks and approximately 12 additional 1 millimeter papules over his central neck.  About five percent of exposed area was affected and two percent of total skin area was affected.  The papules were skin-colored and some had a slight amount of associated scale.  No pustules or scarring was noted.  The diagnosis was pseudofolliculitis barbae.  

On January 2011 VA general medical examination, the Veteran reported the pain in his right groin was getting worse.  He said it radiated down to the anteromedial thigh.  He took medication for the pain.  He stated that after shaving, he develops small, scattered bumps that are tender to touch and get easily inflamed.  He also reported he injured his back in service.  He stated he had neck pain with tingling and numbness in the upper extremities.  Examination showed a very small, scattered macular papular rash over the upper neck area.  The lesions were not inflamed or tender to touch.  There were no active lesions and no visible scarring.  There was no disfigurement.  Less than one percent of exposed area and less than one percent of total body area was affected.  Right hip abduction was to 40 degrees, adduction to 10 degrees, flexion to 90 degrees, extension to 10 degrees, internal rotation to 30-40 degrees and external rotation was to 20 degrees.  There was mild to moderate pain throughout the range of motion.  There was no decrease in range of motion due to pain, fatigue, weakness or lack of endurance following three repetitions.  Pain and tension were noted in the right groin area along the mediolateral thigh/iliopsoas muscle.  The diagnoses were chronic strain of the right groin/iliopsoas muscle, pseudofolliculitis barbae, stable, chronic lumbar strain and chronic cervical strain.  

On March 2011 VA examination, the Veteran stated he had daily flare-ups of pain in his right groin and right thigh that occurred with minimal walking or standing.  He said the pain was severe and could last all day.  He reported he had no muscle loss or hernia of the right iliopsoas muscle.  Examination showed he had an antalgic gait and limped on his left to favor the right leg.  The right thigh muscles were normal.  There was no atrophy of the right iliopsoas muscle.  There was no evidence of tissue loss or scarring, and there was no muscle herniation.  No mass was felt at the level of the right thigh or right groin.  Flexion of the right hip was to 60 degrees; extension was to 20 degrees; abduction was to 40 degrees; adduction was to 30 degrees; internal rotation was to 7 degrees; and external rotation was to 20 degrees.  Right hip flexion was reduced after three repetitions.  The diagnosis was chronic right iliopsoas muscle strain representing Muscle Group 16.  The examiner stated there was moderate impairment of Muscle Group 16.  

On August 2012 VA examination of the low back, the Veteran reported he injured his back in service after falling in the shower when the boat he was on jolted to one side.  The examiner noted that other medical records showed the Veteran reported he injured his back while lifting heavy ammunition or when he "slipped off the head and fell."  The examiner noted the Veteran had worked as a mechanic and the work required heavy lifting.  The diagnosis was lumbar strain.  The examiner concluded it was less likely as not that the Veteran's low back disability had its clinical onset in service and was not related to service, to include the injury in service in 1980.  The examiner, who reviewed the record, commented that since the Veteran had evidence of osteoarthritis without evidence of stenosis, it was not likely that he had any significant injury in service.  Since he had a history of an on the job back injury, it was not likely that the injury in service initiated the current back pain.  It was more likely that his work from the early 1990's to 2003, most of which involved heavy lifting, might have contributed to his current condition.  She stated that if he had had the pain and range of motion restrictions he described soon after service, he would not have been able to engage in the physical-type jobs he had for such a significant period of time after discharge.  The examiner reiterated that the STRs showed no repeat visits for treatment of low back pain.  She referred to medical records showing occupational injuries in 1984 and 1986.  While the Veteran stated on examination that he had such marked low back pain shortly after service that he had almost never worked, the examiner pointed out that he held a job as a mechanic beginning in 1991, and that he subsequently had another job that required bending, lifting and twisting.  The examiner also noted that a 2004 note from another doctor indicates the Veteran said he had injured his back on a previous job.  

On August 2012 VA muscles examination, the Veteran reported his right groin pain was constant and radiated down the leg and that he took medication for the pain.  He stated the pain made it hard to walk, stoop, bend and twist.  Examination showed he had an injury to Muscle Group XVI on the right.  There was no evidence of a fascial defect.  The injury did not affect muscle substance or function.  There was evidence of fatigue-pain of the iliopsoas.  Muscle strength testing showed that hip flexion was 5/5.  There was no muscle atrophy.  The diagnosis was iliopsoas muscle strain.  The examiner noted the Veteran's pain inhibited standing, sitting and walking, but the Veteran acknowledged he used a cane due to his low back disability and associated leg weakness.  The Veteran had normal strength and range of motion of the hip.  Strength was normal.  The examiner commented that the Veteran had not sought treatment for the condition since service and the right groin pull appeared to be stable, with no evidence of progression.  

On August 2012 VA examination of his neck, the Veteran stated that he injured the  neck when he sustained a low back injury.  He reported that he fell in the shower when the ship lurched, and had had neck pain since then, with increasing numbness and pain radiating bilaterally down the arms.  The examiner noted the Veteran did not describe a fall in the shower or that he had neck pain when he was seen in 1980.  She noted the STRs did not describe treatment for neck pain.  The diagnosis was cervical degenerative disc disease.  The examiner opined that it was less likely as not that the Veteran's cervical spine disability had its clinical onset in service and was not likely related to service or the injury in service in 1980.  She noted that there was no history of a head or neck injury in service and that the Veteran had not received treatment for neck pain.  His description of radiculopathic symptoms was not consistent with nerve conduction study performed in 2004, and a cervical spine examination in 2008 was essentially normal with some mild osteoarthritis.  

On August 25, 2012 VA scars examination, the Veteran related that when he shaves, he develops papules over the face and neck where his beard grows.  He said these areas can be very painful and inflamed and the lesions had left small pock-like scars around the hair follicles.  He had never had infections or abscesses on his face, resulting in large scars.  The scars were painless, but made him feel self-conscious about his appearance.  Examination showed the scars were not painful or unstable.  The scars on the face and neck were too numerous to count.  He had numerous small scars of a few millimeters or less around some of the hair follicles.  There was depression on palpation that was barely palpable because the scars were so small.  There was no adherence to the underlying tissue or abnormal pigmentation.  The approximate total area of the head, face and neck with hypopigmented or hyperpigmented areas, missing underlying soft tissue and was indurated and inflexible was one centimeter squared.  The approximate total area of the head, face and neck with abnormal texture was two centimeters squared.  The examiner noted each scar was a few millimeters or less and that they were too numerous to count.  The scars were so small that in most cases they were almost impossible to differentiate from the pores.  No gross distortion or asymmetry of facial features was present.  The scars did not result in limitation of function.  The diagnosis was pseudofolliculitis barbae.  

The VA examiner indicated the Veteran's pseudofolliculitis barbae had been stable over time and was exacerbated by shaving.  He had some folliculitis on the neck and face in the areas where his beard growth occurred.  He described being self-conscious about the appearance of his skin, but had no pain or disfigurement associated with the scars.  She stated that the scarring had not expanded in either area or number of any significance over time.  She added that the Veteran did not meet the eight characteristics of disfigurement of the head, face and neck.

On August 25, 2012 VA examination of the skin, the Veteran stated he used peroxide and a facial cream.  He said shaving was extremely painful and he only shaved about once a month.  He had never had any infections or required antibiotics or other oral medications.  He felt he had significant scarring.  He had not had debilitating episodes in the previous 12 months.  Examination showed that his skin condition involved less than five percent of exposed and total body areas.  There were multiple papules at the hair follicles on the cheeks and neck, where his hair grows.  There was no evidence of infection, including erythema or pustules.  There were small pitted scars in the beard area and on the neck.  They were too numerous to count, but were not deep or much larger than a few millimeters each.  The diagnosis was pseudofolliculitis barbae.  The examiner noted that the symptoms were well controlled with reduced shaving.  He used mild topicals and had never had infections or significant inflammation of the area, based on previous records.  He exhibited some mild pitted scarring which could be seen only on very close visual inspection.  There were small papules that were visible on his neck.  The Veteran did not have any painful scarring.  The examiner stated the condition did not appear to have progressed, based on prior records which indicated a similar area of distribution with similar skin findings.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

	Low back disability 

The Veteran's STRs confirm that on one occasion during service he was seen for a back sprain.  This was in April 1980, but there are no other entries reflecting treatment for low back complaints.  No spine abnormalities were noted or reported on the December 1981 discharge examination.  There are numerous references to post-service injuries to the low back, including in 1982, 1984, 1986 and 1991.  Notably, on most occasions, the medical records do not suggest that the Veteran claimed his low back problems began in service.  There are a few instances when the Veteran alleged that his low back disability had, in fact, had its onset in service.  A private physician reported in September 2003 that medical records showed the Veteran back injuries started in service, and the Veteran stated on several VA examinations that his low back problems began in service.  

The Veteran's accounts of his low back injury during service have been inconsistent and conflict with the descriptions in his STRs.  He described a lifting injury on the May 2002 VA examination, but on May 2005 and August 2012 VA examinations, he stated he fell in the shower.  He also stated in 2005 that he was treated many times in service for his low back.  This conflicts with the STRs (which by their very nature of being contemporaneous clinical records merit greater probative value than self-serving recollections of events in the remote past).  In light of the conflicting versions of his injury, and his erroneous statements concerning the frequency of his treatment in service, the Board finds the Veteran is not credible regarding the onset of his low back disability.  

VA examinations in May 2002, May 2005 and August 2012 found that the Veteran's low back disability was unrelated to service.  The Board acknowledges that a chiropractor stated in February 2004 that the Veteran's lumbar strain was related to an injury in 1980.  Since the examiner's statement did not specify what the injury was and was not based on a review of the clinical record, the Board concludes it is of limited probative value.  In contrast, three VA examiners have concluded that the Veteran's low back disability is unrelated to the muscle sprain in service.  As noted above, the August 2012 examiner pointed out that the Veteran was seen in service for low back complaints on only one occasion, and sustained occupational injuries following service.  Contrary to his statements that he had hardly worked after service due to low back pain, he held jobs that involved bending, lifting and twisting.  She added it was not likely that he could have held such positions if his current low back disability had been present in [and since] service.  The Board finds that the opinions of the VA examiners, which reflect familiarity with the entire record, and cite to supporting factual data, are of greater probative value than that of the private chiropractor, who cites to an injury during service (without further explanation) and does not acknowledge the significant postservice injuries.

The Veteran's assertions that his low back disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a low back disability where there is no credible evidence of continuity of symptoms between discharge from service and the initial postservice notation of low back pathology falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's current low back disability became manifest after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a low back disability, with lower extremity neuropathy.

	Cervical spine disability 

While the Veteran alleges that he sustained a neck injury in the same incident in which he hurt his low back, his STRs do not support the allegation.  They show only that he had lower back complaints when he sought treatment in April 1980, and are silent for complaints or findings pertaining to the cervical spine.  The spine was normal on the December 1981 service separation examination.  The first indication of neck complaints in the record was following a motor vehicle accident in October 1991.  The Veteran did not mention then that he had been having ongoing neck problems since service.  

The Board acknowledges that a January 1993 report from a private physician indicates the Veteran had a long history of problems with his neck.  However, there is nothing in the record (other than the Veteran's own allegations) that would extend the problems with his current cervical spine disability back to service.  A private chiropractor diagnosed cervical sprain/strain in December 2003 and said the Veteran's symptoms were attributable to his injuries in 1980; this opinion was apparently based solely on the history provided by the Veteran that he had sustained a cervical injury in service (as the provider does not cite to any other supporting factual data), and merits no probative value (as a neck injury in service is not shown).  The Veteran's reported history (of a neck injury in service) is inconsistent with the contemporaneous clinical record, and is not credible.  Two VA physicians have reviewed the record and concluded that the Veteran's cervical spine disability is unrelated to his service.  The August 2012 VA examiner acknowledged that the Veteran claimed to have had neck pain since an injury in service.  She noted that the STRs did not show any treatment for neck complaints, and concluded that any cervical spine disability is unrelated to service.  

The Veteran's assertions that his cervical spine disability is related to remote service are not competent evidence in this matter.  The etiology of a cervical spine disability, where there is no credible evidence of continuity of symptoms since an alleged (undocumented) injury in remote service, falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's cervical spine disability became manifest years after, and is not related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a cervical spine disability with upper extremity neuropathy.


	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Right groin pull

Muscle Group XVI consists of the pelvic girdle group 1 muscles (psoas, iliacus, and pectineus) which control flexion of the hip.  A moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73, Code 5316.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The VA examinations have consistently demonstrated tenderness of the right groin and thigh and, with one exception, limitation of flexion of the right hip.  There is no indication of swelling, erythema or atrophy.  On the March 2011 VA examination, the right thigh muscles were normal, and there was no evidence of tissue loss or muscle herniation.  The examiner commented that there was moderate impairment of Muscle Group XVI.  The August 2012 VA examination found the Veteran had full range of motion of the right hip.  No fascial defect was noted and the injury did not impact muscle substance or function.  The examiner noted the Veteran had not been treated for the muscle injury following service and that the condition had not progressed, but was stable.  The findings on examination are consistent with the rating currently assigned for the right groin pull; i.e., they do not reflect or suggest more than moderate muscle injury.

The Veteran is competent to report symptoms he experiences, such as tenderness, which the Board finds credible.  However, the contentions that the muscle injury is more than moderate are outweighed in probative value by clinical data which consistently have shown absence of pathology such as swelling/atrophy which would reflect disability of greater severity.  Pathology and/or impairment that meet the schedular criteria for a rating in excess of 10 percent for the right groin pull are not shown.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

	Pseudofolliculitis barbae 

During the course of this appeal, VA issued new regulations for the evaluation of skin disabilities, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the Board will review both the rating criteria in effect prior to August 30, 2002 and the criteria which became effective on that date to determine the proper evaluation for the Veteran's scars.  However, the amended rating criteria may be applied only to periods beginning on and after the effective date of that regulatory change.  See VAOPGCPREC 3-00.

The Board notes that the criteria for rating scars were further revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").
A 50 percent rating is assignable for disfiguring scars of the head, face or neck when with complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  When severe, especially if producing a marked and unsightly deformity, a 30 percent rating is assignable.  When moderately disfiguring, a 10 percent rating was assignable, and when slight, a 0 percent rating was assignable.  38 C.F.R. § 4.118, Code 7800 (as in effect prior to August 30, 2002).

Under 38 C.F.R. § 4.118 as in effect prior to October 23, 2008, an 80 percent rating is assignable with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with six or more characteristics of disfigurement.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with four or five characteristics of disfigurement, a 50 percent rating is assignable.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with two or three characteristics of disfigurement, a 30 percent rating is assignable.  With one characteristic of disfigurement, a 10 percent rating is assignable.  Code 7800.

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  Scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypothyroidism-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Note 1.

The Board will first address whether a compensable rating for pseudofolliculitis barbae is warranted prior to August 25, 2012.  On May 2002 VA examination, it was noted that the Veteran's pseudofolliculitis barbae was not active.  He had many small scars that were difficult to detect.  Similarly, November 2007, April 2010 and January 2011 VA examinations found there were many small lesions, ranging in size from 1 to 4 millimeters; a few lesions were tender.  The examiners noted there was no disfigurement.  Accordingly, the condition was no more than slight and no characteristics of disfigurement were shown.  Thus, there is no basis for a compensable rating prior to August 25, 2012.

The August 25, 2012 VA examination found some depression on palpation of the scars.  There was no adherence to the underlying tissue or abnormal pigmentation.  The findings are consistent with one characteristic of disfigurement, warranting the 10 percent rating that has been assigned from the date of that examination.  In the absence of any other characteristic of disfigurement, there is no basis on which a higher rating may be assigned.    

The Veteran is competent to report symptoms he experiences, to include scarring, and the Board finds him credible.  However, his own reports do not identify pathology or impairment that meet the schedular criteria for a compensable rating prior to August 25, 2012 or a rating in excess of 10 percent for pseudofolliculitis barbae from that date.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the right groin pull and pseudofolliculitis barbae are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate (and none is evident from the record), and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes the Veteran has been found to be unemployable due to the severity of his service-connected disabilities from April 8, 2010.  He did not file a notice of disagreement with the effective date assigned, and the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is moot.


ORDER

Service connection for a low back disability with lower extremity neuropathy is denied.

Service connection for a cervical spine disability with upper extremity neuropathy is denied.

A rating in excess of 10 percent for right iliopsoas muscle groin pull is denied.

A compensable rating for pseudofolliculitis barbae prior to August 25, 2012 and a rating in excess of 10 percent from that date are denied.


REMAND

In January 2012, the Board remanded the Veteran's claim for a higher rating for migrainous vertigo.  On October 2013 ear, nose and throat examination, it was indicated that there were no recent changes in his symptoms.  It was noted that the examination was negative, except that the Veteran walked with the assistance of a cane for stability.  The examiner stated that in light of the amount of cerumen in the left ear, and that it had been present for several months, the stimulation of the external auditory canal, whether by warm and cold air, or by water, during electronystagmogram testing earlier that year made the results of that test suspicious as to the validity of equal stimulation.  

On September 2015 VA examination, the diagnosis was labyrinthitis.  It was noted the Veteran had symptomatic vertigo, but no nystagmus, on testing.  There is no indication in the record that this examination has been considered by the AOJ.  [The most recent supplemental statement of the case (SSOC) was in June 2014.]  The Veteran is entitled to AOJ initial consideration of the recent examination.  Accordingly, a remand to ensure due process is necessary.

The case is REMANDED for the following action:

The AOJ should review the record, arrange for any further development indicated, and issue an appropriate SSOC addressing the matter of the ratings for the Veteran's migrainous vertigo.  The Veteran and his representative should be afforded opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


